Citation Nr: 0207281	
Decision Date: 07/03/02    Archive Date: 07/10/02	

DOCKET NO.  94-39 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  Entitlement to service connection for a claimed back 
disorder.

2.  Entitlement to service connection for a claimed right leg 
disorder.

3.  Entitlement to service connection for claimed progressive 
polyneuropathy of the left leg.

4.  Entitlement to service connection for claimed Charcot-
Marie-Tooth disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February and September 1994 decisions by the RO.  

The Board remanded the case in May 1998 and February 2001 for 
additional development of the record.  

In May 1998, the Board denied the veteran's claim for an 
increased rating in excess of 40 percent for the service-
connected residuals of a fracture of the left tibia with 
limitation of motion of the ankle and osteoporosis of the 
left foot.  Accordingly, that issue is no longer before the 
Board for the purpose of appellate review.  





FINDINGS OF FACT

1.  The veteran is not shown to have had a back or right leg 
disability, including arthritis, in service or for many years 
thereafter.  

2.  The veteran's progressive polyneuropathy of the left leg 
is not shown to have had its clinical onset in service or for 
many years thereafter.  

3.  The veteran's Charcot-Marie-Tooth disease is not shown to 
have been present in service or for many years thereafter.  

4.  The back and right leg disabilities are not shown to be 
causally related to his service-connected residuals of a 
fractured left tibia.  

5.  The progressive polyneuropathy of the left leg is not 
shown to be causally related to his service-connected 
residuals of a fractured left tibia.  

6.  The currently demonstrated Charcot-Marie-Tooth disease is 
not shown to be due to any event in the veteran's military 
service or the service-connected residuals of a fractured 
left tibia.  



CONCLUSIONS OF LAW

1.  The veteran's back disability, including arthritis, is 
not due to disease or injury that was incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred in service; nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a) (2001).  

2.  The veteran's right leg disability, including arthritis, 
is not due to disease or injury that was incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred in service; nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a) (2001).  

3.  The veteran's disability manifested by progressive 
polyneuropathy of the left leg is not due to disease or 
injury that was incurred in or aggravated by active service; 
nor may it be presumed to have been incurred in service; nor 
is it proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2001).  

4.  The veteran's disability manifested by Charcot-Marie-
Tooth disease is not due to disease or injury that was 
incurred in or aggravated by active service; nor may it be 
presumed to have been incurred in service; nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

A careful review of the service medical records shows that, 
in October 1950, the veteran was seen for a complaint of pain 
in his right knee.  Treatment was with liniment and hot 
soaks.  No pertinent diagnosis was noted.  

In November 1950, the veteran was once again seen for a 
complaint of a "painful right knee."  

In July 1951, the veteran was hospitalized for treatment of a 
simple comminuted fracture of his left distal tibia, without 
artery or nerve involvement.  

A service separation examination of September 1952 was 
negative for history, complaints or findings of a back or 
right leg disorder, polyneuropathy of the left leg, or 
Charcot-Marie-Tooth disease.  At the time of the veteran's 
service separation examination, no pertinent diagnoses were 
noted.  

In an Administrative Decision of February 1970, it was noted 
that, in August 1962, the veteran had stepped into a hole, 
twisting his leg, and sustaining a severe, long spiral 
fracture of the distal half of his left tibia.  Additionally 
noted was that "intoxicating liquor" was the cause of the 
aforementioned incident, which was determined to have been 
the result of the veteran's own "willful misconduct."  

The private radiographic studies of the veteran's right foot 
conducted in May 1971 showed some bony demineralization, as 
well as a hallux valgus deformity of the great toe.  
Additionally noted were minimal degenerative changes about 
the tarsal bones, though with no spurs on the plantar surface 
of the calcaneus.  

In August 1971, a VA orthopedic examination was accomplished.  
At the time of examination, the veteran complained of having 
discomfort in his back, knee, ankle, and "in innumerable 
other spots."  The veteran came in a wheelchair and insisted 
that he had been unable to stand or walk for at least four 
months.  

An examination, for all practical purposes, was impossible, 
inasmuch as the veteran "jumped about" on the examining table 
in a rather strange fashion.  The veteran reported that he 
could not stand and would not attempt to do so, though, in 
the opinion of the examiner, it was difficult to see why he 
(i.e., the veteran) should not stand.  

According to the VA examiner, the veteran's multiple old 
fractures were healed in what was considered satisfactory 
alignment, though there were some degenerative changes 
present in the veteran's spine.  In that regard, radiographic 
studies of the lumbosacral spine showed evidence of 
degenerative arthritic changes in the posterior joints at the 
level of the 5th lumbar vertebra and 1st sacral segment, as 
well as partial lumbarization of S1, and spina bifida occulta 
at that same level.  The veteran's right knee showed no 
radiographic evidence of fracture or other bony or articular 
abnormality.  At the time of orthopedic examination, no 
pertinent diagnoses were noted.  

A Certificate of Attending Physician dated in December 1971 
was significant for a complaint of pain in the left leg, with 
a corresponding diagnosis of rheumatoid arthritis.  

In a report of private orthopedic examination dated in 
December 1971, the veteran's private physician noted that, at 
the time of the veteran's examination in that month, he 
submitted no history other than a reported diagnosis of 
rheumatoid arthritis, with corresponding back, lower 
extremity, and clubfoot problems.  According to the veteran, 
he had done "reasonably well" over the years, up until the 
time a few years earlier when he stepped in a "depression," 
severely fracturing his left lower extremity, necessitating 
open reduction and internal fixation.  Eventually, the 
veteran was able to return to work.  However, he gradually 
developed multiple aches and pains in his back, both hip 
areas, and both lower extremities.  

On examination, the motion in all of the veteran's joints of 
the lower extremities, and, in particular, the left lower 
extremity, was limited.  His hip flexion was to only 
30 degrees "at most," and knee flexion could not be fully 
tested due to alleged discomfort.  Both feet had the 
appearance of the residua of clubfeet.  Additionally noted 
was some forefoot varus, in particular, on the left, as well 
as some bilateral cavus deformity, again, especially on the 
left.  

Of particular interest and concern was apparent weakness on 
the left, with what appeared to be weakness of all muscle 
groups about the left hip, knee and foot.  The active 
straight leg raising attempted in the recumbent position was 
not possible on the left.  Associated with this finding was 
the presence of very definite muscular atrophy on the left.  
A full examination for motion of the veteran's back was 
difficult, due to the fact that the veteran appeared to have 
great difficulty even standing.  There did, however, appear 
to be some significant limitation of back motion.  

The radiographic studies of the veteran's lower back, left 
hip, left knee, left tibia and left foot were surprisingly 
unremarkable for any significant degenerative changes, though 
there was some slight porosis which, in the opinion of the 
examiner, might have been consistent with rheumatoid 
arthritis.  Recommended at the time of examination was that 
the veteran undergo a neurologic or medical-neurologic 
examination, in particular, with reference to his left lower 
extremity weakness, atrophy and general disability.  

On VA orthopedic examination in February 1972, the veteran 
gave a history of pain in his left leg, stating that, over 
the course of the past year, he had been "much more 
uncomfortable."  Noted at the time of examination was that 
there was "a great deal of confusion" regarding the 
relationship of the veteran's left leg injury to his military 
service and that, as a result, the examiner had gone over the 
veteran's records "in minute detail."  This review showed 
that, in July 1951, the veteran had sustained a fracture of 
his left tibia at the junction of the middle and lower third.  
This was treated, and at the time of the veteran's discharge, 
his fracture had reportedly healed.  

It was noted that, in August 1962, nearly 10 years later, the 
veteran was admitted to a private hospital with a long spiral 
fracture of the left tibia, the same area which had 
originally been injured in the service.  Initial treatment 
consisted of a closed reduction and immobilization in a 
plaster cast.  However, due to the position of the  fracture, 
an open reduction was performed approximately two weeks 
later.  

Currently, the veteran was in a wheelchair and stated that he 
was unable to bear any weight on either leg.  Though the 
veteran was able to get out of his wheelchair, undress, and 
get up on the examining table, a full and complete 
examination was essentially impossible, inasmuch as the 
veteran would not allow the examiner to flex his left hip or 
knee due to pain.  Following attempts at examination, the 
examiner commented that there was "little real evidence" that 
the veteran had rheumatoid arthritis and that he was not 
convinced that there was much clinical basis on which that 
diagnosis could be reasonably established.  

During the course of a period of VA hospitalization in March 
1972, it was noted that there was "absolutely no basis" for 
the diagnosis of rheumatoid arthritis.  

At the time of a VA examination in July 1975, the veteran 
gave a history of having "marked difficulty" in his lower 
limbs.  According to the veteran, his condition had worsened, 
resulting in a constant ache from his midthighs "on down."  
The radiographic studies of the veteran's knees showed no 
change in either knee since the time of a prior examination 
in 1972.  The veteran's left tibial fracture was solidly 
united, though there were more degenerative arthritis changes 
accompanied by limitation of motion in the ankle joint.  The 
veteran's left femur was within normal limits, as was his 
right femur.  The left foot showed some definite 
osteoporosis, and a minimal hallux valgus was present.  At 
the time of examination, the veteran's right foot showed no 
evidence of osteoporosis, though a moderate hallux valgus was 
again in evidence.  

In November 1986, an additional VA orthopedic examination was 
accomplished.  That examination revealed rather a rather 
marked pes cavus, bilaterally.  The pertinent diagnosis was 
that of residuals of multiple fractures of the left tibia and 
fibula, with open reduction of a left tibial fracture, and 
residuals.  

A private outpatient treatment record dated in March 1987 was 
to the effect that the veteran was seen for complaints of 
bilateral foot pain, left greater than right, due to "curling 
toes."  According to the veteran, for some time, he had 
suffered "upgoing toes" which had been progressive, and which 
were now associated with callosities and pain.  

An examination was notable for significant atrophy of the 
left versus right calf.  Additionally noted were bilateral 
pes cavus deformities, with hammertoe deformities of the 2nd 
through 5th toes bilaterally, in conjunction with erythema 
and early callous formation over the second toe on the left, 
and over the 3rd and 5th toes on the right.  The left great 
toe displayed slight hallux valgus deformity of approximately 
20 to 22 degrees.  

His range of motion measurements showed markedly limited 
eversion and dorsiflexion lacking from 50 to 20 degrees on 
the left, as well as dorsiflexion lacking from 5 to 
10 degrees on the right.  There was eversion on the right 
lacking from 5 to 10 degrees, accompanied by weakness in the 
peroneal group.  Noted at the time of examination was that 
the veteran had not complained of any motor or sensory 
changes in his hands or forearms.  

As explained to the veteran, it was suspected that he might 
have Charcot-Marie-Tooth disease and that this might account 
for his bilateral pes cavus, with subsequent degenerative 
changes in the feet.  Further radiographic studies were 
deferred in light of a recommendation that the veteran 
undergo EMG/NCV testing in order to rule in or out the 
presence of peroneal atrophy.  

A private outpatient record dated in April 1987 was to the 
effect that the veteran underwent EMG testing at that time.  
At the time of examination, it was noted that the veteran was 
being seen for electrodiagnostic investigation of his lower 
extremity atrophy.  The veteran gave a history of having had 
foot and leg difficulty for many years, dating back to his 
military service when he experienced trouble with walking due 
to high arches and his "toes curling."  The veteran stated 
that these problems had continued throughout his life and 
were further complicated by the development of rheumatoid 
arthritis, as well as multiple fractures in his left leg and 
foot.  According to the veteran, there had been no fractures 
in his right leg or foot of a similar nature.  However, both 
of his feet had been affected.  

An examination showed high arches in both of the veteran's 
feet, with hammertoes, and atrophy of the intrinsic foot 
muscles and lower leg muscles, more so on the left than the 
right.  This was associated with some mild weakness in the 
veteran's foot muscles, more so on the left than the right, 
but with no significant loss of sensation.  

During the course of electromyographic studies, attempts at 
stimulating and recording the median plantar nerves for 
sensory response were attempted, but no definite response 
could be elicited from either leg.  Needle examination of 
selected muscles in both lower extremities showed some mild 
chronic neurogenic changes, without decreased numbers, 
increased duration, and slightly increased polyphasia.  
However, all such changes were mild.  The clinical impression 
was that of changes quite consistent with a mild axonal 
polyneuropathy of a chronic type.  

At the time of examination, there was no evidence of active 
ongoing destructive changes in the nerves or muscles, and the 
chronic changes observed were quite mild.  With the veteran's 
long history of problems with his feet and legs, the examiner 
was "tempted" to state that findings were consistent with 
hereditary motor sensory neuropathy Type II (Charcot-Marie-
Tooth Type II), which was a recessively-inherited gene.  
While, at the time of examination, the examiner could not 
rule out the possibility of some other form of axonal 
neuropathy, these seemed somewhat less likely.  

At the time of private outpatient treatment in June 1987, it 
was noted that previous EMG testing had confirmed a clinical 
impression of Charcot-Marie-Tooth disease bilaterally.  
Additionally noted was that, while the veteran had 
"significant disability" stemming from his injuries, there 
was also progression in his peroneal atrophy, a genetic 
disorder, as previously explained.  

The private podiatric records covering the period from March 
1988 to May 1990 showed treatment during that time for 
hammertoes, as well as rheumatoid arthritis.  

During the course of private outpatient treatment in February 
1993, it was noted that there was "no question" that the 
veteran's peroneal atrophy was slowly progressive, and 
severely limiting his functional capacities.  

At the time of private outpatient treatment in April 1993, 
the veteran's private physician stated that it was "obvious" 
that his (i.e., the veteran's) progressive Charcot-Marie-
Tooth (disease) had aggravated both his low back pain and his 
right knee.  

During the course of an RO hearing in December 1993, the 
veteran's testimony was taken regarding the fact that the 
"wrong" claims folder had been procured and that, as a 
result, corrective measures would be taken to ensure that the 
"correct" claims folder was obtained prior to a final 
adjudication of the veteran's claims.  See Transcript, p. 4.  

In January 1994, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran gave a 
long history of having had bilateral leg problems.  
Additional complaints included those of chronic left ankle 
instability, with the veteran noting that he had lost nearly 
all range of motion in his left ankle and, as a result, 
walked with a left ankle brace.  The veteran utilized 
Canadian crutches, and was unable to walk distances of 
greater than 50 to 75 feet.  As a result, he was essentially 
housebound.  

Noted at the time of the VA examination was that the 
veteran's bilateral cavus deformity was severe.  Regarding 
his back problems, the veteran stated that he had suffered 
from chronic low back pain, and that prior radiographic 
studies had revealed the presence of degenerative joint 
disease of the lumbosacral spine.  

On examination, the veteran's extremities revealed evidence 
of severe bilateral pes cavus deformity.  Both feet were 
markedly tender on palpation, and there was bilateral muscle 
wasting of the calf and thigh musculature.  Following removal 
of his left ankle brace, the veteran's ankle shifted into an 
inverted position.  

The range of motion measurements for the veteran's left ankle 
showed only 5 degrees of plantar flexion and 5 degrees of 
dorsiflexion.  An examination of the lumbar spine showed a 
severe loss of range of motion, with flexion limited to just 
10 degrees, and extension limited to 5 degrees.  Lateral side 
bending was to only 10 degrees, bilaterally, with rotation to 
only about 10 degrees bilaterally.  

At the time of the VA evaluation, tests of sensation in the 
inferior extremities appeared to be intact.  The pertinent 
clinical impression was that of degenerative joint disease of 
the lumbosacral spine, which was "probably not service 
connected," and Charcot-Marie-Tooth disease, with severe pes 
cavus deformity, and atrophy of the anterior tibial 
musculature.  

In the opinion of the VA examiner, this was the veteran's 
most severe problem, limiting his walking to 50 to 75 feet.  
Additionally noted was that the veteran's feet were extremely 
painful, and that he relied on Canadian crutches for walking.  
In the opinion of the examiner, the veteran's Charcot-Marie-
Tooth disease was a "congenital muscular dystrophy," and 
probably not related to his service-connected problems.  

A private outpatient treatment record dated in November 1996 
was significant for a clinical assessment of osteoarthritis 
of the bilateral hips and knees.  

On VA neurologic examination in February 1997, the veteran 
gave a history of having had "significant" back and leg 
problems.  Reportedly, in 1972, the veteran first became 
aware of significant weakness in his legs.  According to the 
veteran, since that time, he had developed a "pied en 
griffe."  Over the past 4 to 5 years, the veteran had 
reportedly developed back pain, which became particularly bad 
two years ago.  

On further questioning, the veteran revealed that, as a 
schoolboy, he had weak ankles, which turned easily, such that 
he was unable to participate in sports.  Presently, the 
veteran experienced back pain, together with other 
disabilities, which severely limited his walking.  

On examination, it was noted that any attempt at movement, 
walking, or exercising the veteran's limbs resulted in 
significant pain.  There was significant atrophy in the left 
lower limb below the knee and calf, and anterior compartment 
muscles, and also in the left quadriceps.  On the right leg, 
atrophy was less prominent, but again present in the right 
lower leg.  There was bilateral pes cavus or pied en griffe, 
with hammertoes.  

An examination for strength was difficult, though there 
appeared to be some general reduction in strength in both 
legs, in particular, on the left leg below the knee, 
accompanied by significant left foot drop and a partial right 
foot drop.  Knee jerks were possibly present, though ankle 
jerks were absent.  

As previously noted, many of the veteran's neurological 
features corresponded with Charcot-Marie-Tooth disease, or 
peroneal muscular atrophy.  Though this disease rarely 
presented itself in childhood, there was certainly evidence 
in the veteran that some disturbance of this sort had been 
present at that time.  Under such circumstances, it was not 
unreasonable to suppose that the veteran's ankle weakness had 
led to both of his left lower limb fractures.  

Accordingly, it could be stated that the veteran's left leg 
neuropathy and right leg problems were not the proximate 
result of a service-connected residual of the fracture of his 
left tibia, though his back disability might be.  
Nonetheless, in the opinion of the examiner, the veteran's 
service-connected residuals of his left tibia fracture 
"certainly aggravated" the problem in his left leg secondary 
to the neuropathy and did not enhance the function of his 
right leg.  Additionally noted was that the service-connected 
residuals might well be playing a part in aggravating the 
veteran's back condition.  

Noted at the time of examination was that the VA examiner's 
opinions were based upon the fact that evidence suggested 
that a neuropathy was probably present during the veteran's 
childhood in some form.  This was felt to be the case, 
inasmuch as Charcot-Marie-Tooth disease was an inherited 
disease.  The weakness in the veteran's left leg secondary to 
his fracture would "certainly have aggravated" his existing 
problem.  

In the opinion of the VA examiner, the asymmetry involved in 
the more severe condition of the veteran's left leg was a 
"likely cause" for aggravating his spinal arthritis.  
Additionally noted was that, while the extensor plantar 
response on the veteran's left side might be secondary to his 
inherited problem, consideration should also be given to 
cervical myelopathy from cervical spondylosis.  

On VA orthopedic examination, likewise conducted in February 
1997, the veteran stated that, in the 1960's, he had received 
a diagnosis of rheumatoid arthritis, though clinically, no 
corresponding findings were made at that time.  Currently, 
the veteran was complaining of having weakness in his legs, 
which he attributed to rheumatoid arthritis.  Additional 
complaints included that of severe progressive wasting of the 
musculature in the veteran's legs and, possibly, in his 
forearms.  

On examination, the veteran was noted to walk "with 
difficulty and haltingly."  There was atrophy of the lower 
extremities, in conjunction with a marked bilateral pes cavus 
deformity.  Marked calluses were present on the soles of the 
veteran's feet, and there was wasting of the calf and thigh 
muscles.  An evaluation of the veteran's low back showed 
severe limitation of motion, with flexion to 15 degrees, and 
extension to 0 degrees.  Lateral bending was to 10 degrees 
bilaterally, with rotation "even less."  Motor testing showed 
severe uniform lower extremity weakness.  

The radiographic studies of the veteran's lumbar spine showed 
severe spondylosis, with a zigzag curvature and multiple-
level disc space narrowing, in conjunction with severe 
osteophyte formation.  The radiographic studies of the left 
fibula showed an expanded tibia at the junction of the middle 
and distal thirds, with two cerclage bands in place.  

Reportedly, a CT scan of the veteran's lumbar spine conducted 
in February 1997 showed severe multilevel vertebral body 
degenerative changes, in conjunction with marked facet 
degeneration.  At L2-3 and L3-4, there was central stenosis 
and vacuum disc.  At L4-5, there was a broad-based bulge, 
central stenosis, and vacuum disc.  All in all, radiographic 
studies were consistent with severe, multilevel anterior 
vertebral body osteophyte formation and facet degeneration.  

The pertinent diagnoses were those of status post fracture of 
the left tibia and fibula in 1951; status post fracture of 
the left tibia and fibula in 1962, with open reduction and 
internal fixation; severe post-traumatic arthritis of the 
left ankle secondary to fracture of the left tibia and 
fibula; severe spondylosis of the lumbar spine, with 
multilevel spinal stenosis and polyneuropathy; and Charcot-
Marie-Tooth disease with progressive muscular weakness.  

Noted at the time of examination was that Charcot-Marie-Tooth 
disease was a familial condition, even though it might skip a 
generation.  Additionally noted was that elements of this 
condition were most likely present at the time the veteran 
entered service, though they were unrecognized at the time.  
In the opinion of the examiner, the veteran's weakened 
muscles might have contributed to his 1951 fall in service.  
Reportedly, healing of the veteran's left tibia had occurred 
by the time of his second fall and fracture in 1962.  
According to the examiner, it was to be assumed that the 
veteran's preexisting condition was aggravated by his 
military service.  

In a July 1997 addendum to the February 1997 VA neurologic 
examination, the examiner stated that, in his opinion, the 
veteran's nonservice-connected condition, Charcot-Marie-Tooth 
disease, had been aggravated by his service-connected injury 
to the left leg.  The complicating factor, it was felt, was 
the further fracture of the veteran's left leg 10 years after 
his first fracture.  

However, in the opinion of the VA examiner, the increased 
weakness of the veteran's left leg following his first 
fracture was an aggravating factor in the cause of the second 
fracture.  Accordingly, though these were independent 
incidents, they were connected by the aggravation of the 
nonservice-connected condition by the initial service-
connected condition.  In the opinion of the examiner, were 
this to be accepted, the significant asymmetry between the 
veteran's right and left legs represented the degree of 
aggravation caused by his initial service-connected fracture.  

In an August 1997 addendum to the February 1997 VA orthopedic 
examination, a VA examiner indicated that the veteran's 
polyneuropathy was a result of Charcot-Marie-Tooth disease 
and lumbar spondylosis with multilevel spinal stenosis.  
Additionally noted was that Charcot-Marie-Tooth disease was 
hereditary in nature, and, though unrecognized at the time, 
was present at the time the veteran entered service.  

In the opinion of the VA examiner, the neurological deficits 
due to the hereditary condition were not caused by his 
fractured left leg.  It was, however, felt that the primary 
condition of Charcot-Marie-Tooth disease was "aggravated" by 
the veteran's military service and fractured left leg.  
While, in a normal person, a fracture of the left leg would 
have no impact on the lower back or right leg, in a patient 
such as the veteran, with Charcot-Marie-Tooth disease, such a 
fracture "slightly aggravated" the lower back, though with no 
other measurable influences, and "certainly not" the right 
leg.  

On VA orthopedic examination in October 1997, the veteran 
complained of having constant and generalized bilateral leg 
weakness which appeared to be symmetrical.  Reportedly, the 
veteran's legs "folded up" underneath him.  According to the 
veteran, he could not walk without Canadian crutches.  

Following a review of the veteran's file, it was determined 
that there was "absolutely no mention made anywhere" that the 
veteran's 1951 injury had resulted in a fibular fracture.  If 
this was indeed the case, then the veteran most likely 
fractured his distal fibula in 1962.  

In the opinion of the examiner, the veteran's back condition 
(degenerative disc and joint disease, along with some degree 
of spinal stenosis) was not caused by his service-connected 
left leg fracture.  While it was "possible" that the 
veteran's service-connected left leg fracture had aggravated 
his arthritic lower back, there were "several problems" with 
this theory.  Specifically, the veteran refractured his left 
lower leg in 1962, requiring an open reduction and internal 
fixation.  It was also likely that the veteran fractured his 
distal fibula at that time, though it was impossible to say 
for sure.  The veteran's ankle injury was more likely to have 
altered his gait than his tibial fracture.  

Accordingly, in summary, while it was "possible" that the 
veteran's left tibial fracture could have aggravated his 
back, this was not the "first thing" which occurred to the 
examiner.  In any case, the degree of aggravation would be 
mild, if at all.  In the opinion of the examiner, the 
veteran's right leg condition was unrelated to his left leg 
problems, other than due to Charcot-Marie-Tooth disease.  He 
was further of the opinion that the veteran's left leg 
fracture had not aggravated his right leg.  

In the opinion of the VA examiner, the veteran's main reason 
for his left lower extremity disability was Charcot-Marie-
Tooth disease "in a general way," but also his rather severe 
left ankle degenerative joint disease related to previous 
fibular fracture and ankle trauma.  In making this statement, 
the examiner was assuming that the trauma in question had 
occurred at the time of the injury in 1962, inasmuch as there 
were no specific references to ankle injury in 1951.  The 
major range of motion troubles existent in the veteran's left 
ankle were felt to be due to his prior left ankle trauma.  
His fatigability was most likely related to Charcot-Marie-
Tooth disease involving both legs.  

In the opinion of the VA examiner, his left lower leg 
fracture was not responsible for any additional range of 
motion problems such as excessive weakness, coordination "and 
so forth."  

On VA orthopedic examination conducted in October 1998, the 
veteran gave a history of having had trouble with his entire 
right leg.  Reportedly, the veteran's hip, knee and ankle 
were all "bothered."  According to the veteran, he 
experienced pain and stiffness with his entire right leg "all 
of the time."  Reportedly, the veteran had received a 
diagnosis of Charcot-Marie-Tooth disease.  He complained of 
decreased sensation throughout his right leg, which was also 
present on the left side.  This too, it was felt, was likely 
a manifestation of Charcot-Marie-Tooth disease.  

The pertinent diagnoses noted following examination were 
those of early degenerative changes involving the right hip 
and knee, and possibly involving the right ankle, with pain 
in every joint of the right leg, accompanied by hammertoe 
deformities; and Charcot-Marie-Tooth disease involving the 
right lower extremity.  

On VA orthopedic examination of the spine, likewise conducted 
in October 1998, the veteran gave a history of having 
constant pain and stiffness involving his lower, mid and 
upper back.  According to the veteran, any movement appeared 
to make him worse.  The veteran's limitations were such that 
he was confined to a wheelchair and could use Canadian 
crutches for only a few steps.  

The clinical impression noted following examination was of 
severe multilevel degenerative disc disease, as well as 
degenerative joint disease involving the lumbar spine, with 
evidence of multilevel spinal stenosis.  The veteran was 
additionally thought to have spondylosis.  

In the opinion of the examiner, the current nature of the 
veteran's left leg polyneuropathy was Charcot-Marie-Tooth 
disease, which was a "genetic situation."  The veteran's 
right leg problem centered around a similar diagnosis of 
Charcot-Marie-Tooth disease, as well as degenerative joint 
disease involving the right hip, knee, and ankle.  Regarding 
the veteran's back, the diagnosis was degenerative in 
etiology.  Arthritic conditions involving the veteran's right 
leg were likewise degenerative.  

In the opinion of the VA examiner, the veteran's left leg 
polyneuropathy, right leg condition, and back troubles were 
not the proximate result of his service-connected left tibia 
fracture or their residuals.  The examiner was further of the 
opinion that the veteran's service-connected left tibia 
fracture had not aggravated his left leg polyneuropathy, 
right leg problems, or back situation.  

According to the VA examiner, the veteran's polyneuropathy 
was not traumatic in nature.  His right leg complaints were 
twofold, with the contribution from Charcot-Marie-Tooth 
disease being nontraumatic in nature and unrelated to the 
veteran's original left tibia fracture of 1951.  The 
veteran's other right leg complaints were degenerative in 
nature, and of unknown etiology.  According to the examiner, 
the veteran's back problems were likewise degenerative in 
nature and multilevel.  Once again, the exact etiology for 
the veteran's diffuse degenerative process was not 
understood.  

In the opinion of the examiner, the veteran's original 
service-connected fracture in 1951 had nothing directly to do 
with his polyneuropathy, or his right leg or back troubles.  
Nor was it realistically an aggravating factor in those 
conditions.  

A VA peripheral nerve examination conducted in October 1998 
was significant for a clinical impression of Charcot-Marie-
Tooth disease involving the left lower extremity, the primary 
manifestations of which were weakness and sensory changes.  

In February 2000, an opinion was requested of a VA medical 
examiner regarding the etiology of the veteran's Charcot-
Marie-Tooth disease.  The specific questions asked were:  

1.  Is the veteran's Charcot-Marie-Tooth 
disease shown to have existed prior to 
his entry onto active duty in 1950, as 
opined in connection with the VA 
examination in February 1997?  If not, 
then when is it shown to have had its 
likely date of onset?  If so, is it shown 
to have undergone an increase in severity 
beyond natural progress during service?  

2.  Is the veteran's Charcot-Marie-Tooth 
disease shown to have been otherwise 
aggravated by his service-connected left 
leg fracture residuals?  

In mid-February 2000, a VA medical examiner responded to the 
aforementioned questions as follows:  

I did not find even one neurological 
examination referring to the patient's 
lower extremities from the 1950's, 
therefore I do not have a basis to 
compare and answer the question of when 
did the disease (i.e., Charcot-Marie-
Tooth) begin, and if it increased in 
severity beyond natural progress during 
service.  The neurologist who examined 
this patient on February 25, 1997 
explicitly wrote from history taking that 
'in 1972, at the age of 45, for the first 
time, [the patient] became aware of 
significant weakness in his legs.'  
Nonetheless, the neurologist continues, 
from the history as given to him by the 
patient that the patient already suffered 
from weak and unsteady ankles already in 
school.  The latter, of course, is 
subjective evidence, and I did not see 
any documents to substantiate or negate 
it.  

To summarize the neurologist, and to 
reiterate what I wrote above, the answer 
to the question posed may be stated this 
way.  There is only subjective data to 
substantiate that the patient's disease 
started at a school age, while the 
objective data started at the age of 45.  
This, however, fits well with Charcot-
Marie-Tooth disease that '[the disease] 
has its onset during late childhood or 
adolescence, although neurologists are 
increasingly aware that some cases, 
particularly Type II, may not attract 
attention until middle life (quotation 
from Principles of Neurology 1998, Adams 
and Victor, editors).'  

[Regarding whether the veteran's Charcot-
Marie-Tooth disease was shown to have 
otherwise been aggravated by service-
connected left leg fracture residuals], I 
did not find even one neurological 
examination referring to the lower 
extremities from the 1950's, and 
therefore do not have a basis to compare 
and answer this question.  

In early October 2000, it was once again requested of the 
aforementioned VA medical examiner that he provide answers to 
the following questions:  

1.  Whether the veteran's Charcot-Marie-
Tooth disease was aggravated by service?  

2.  Whether the veteran's Charcot-Marie-
Tooth disease was aggravated by the 
service-connected fracture?  

In correspondence of November 2000, the same VA medical 
examiner who had provided the February 2000 opinion indicated 
that he did not think that the veteran's Charcot-Marie-Tooth 
disease could have been affected by his service.  This answer 
was premised at least in part on an extract from the medical 
literature regarding the effect of training on the exercise 
responses of neuromuscular disease patients, showing that 
some patients with solely progressive or nonprogressive 
neuromuscular diseases could undergo exercise training, and, 
in many cases, demonstrate adaptations not different from 
those in healthy subjects.  

The VA examiner further indicated that, in his opinion, there 
was no evidence that the veteran's Charcot-Marie-Tooth 
disease was aggravated by his service-connected fracture.  
This was based, at least in part, on a review of the 
literature, which showed no references relating aggravation 
of Charcot-Marie-Tooth disease to trauma or surgery.  

In the opinion of the VA medical examiner, the veteran's 
Charcot-Marie-Tooth disease was not aggravated secondary to 
his service-connected fracture.  




Analysis

The veteran in this case seeks service connection for chronic 
back and right leg disorders, progressive polyneuropathy of 
the left leg, and Charcot-Marie-Tooth disease.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.306 (2001).  

Where a veteran served ninety (90) days or more during a 
period of war, and arthritis or an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

In addition to the above, service connection may be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  

Finally, where there is aggravation of a nonservice-connected 
condition which is proximately due to or the result of a 
service-connected condition, the veteran may be compensated 
for the degree of disability (but only that degree) which is 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  


Service Connection for Charcot-Marie-Tooth Disease and 
Progressive Polyneuropathy of the Left Leg

In the present case, the service medical records, including 
the veteran's service separation examination, are negative 
for any evidence whatsoever of Charcot-Marie-Tooth disease or 
polyneuropathy of the left leg.  In point of fact, the 
earliest clinical indication of the presence of either of 
those disabilities is revealed by private medical records 
dated in 1987, almost 35 years following the veteran's 
discharge from service.  

The Board notes that, following a VA neurologic examination 
in February 1997, the examiner was of the opinion that the 
veteran's service-connected left tibia fracture, had, in 
fact, aggravated his Charcot-Marie-Tooth disease.  A VA 
orthopedic examiner was of a similar opinion, stating that 
the veteran's Charcot-Marie-Tooth disease had been 
"aggravated by military service."  These opinions were based 
in large part on the veteran's history of ankle weakness as a 
child, which, according to the veteran, prevented his 
participation in sports.  

In an attempt to clarify an admittedly complicated medical 
picture, the veteran was scheduled for an additional VA 
orthopedic examination in October 1998.  Following that 
examination, the examiner was of the opinion that the 
veteran's left leg polyneuropathy was not the proximate 
result of his service-connected left tibia fracture.  Nor had 
the residuals of that fracture aggravated the veteran's left 
leg polyneuropathy.  

In light of the aforementioned, further clarification was 
sought as to the exact nature and etiology of the veteran's 
Charcot-Marie-Tooth disease/left leg polyneuropathy.  To that 
end, in February 2000, the opinion of a VA medical expert was 
sought regarding the origin and etiology of the veteran's 
Charcot-Marie-Tooth disease, and the relationship, if any, 
between that disability and the veteran's service-connected 
left tibia fracture.  

In November 2000, a VA medical expert, following a full 
review of all pertinent evidence of record, opined that he 
did not feel that the veteran's Charcot-Marie-Tooth disease 
could have been affected by his service.  Nor was that 
disease in any way aggravated by the veteran's service-
connected left tibia fracture.  

As is apparent from the medical evidence of record, the 
veteran's Charcot-Marie-Tooth disease and left leg 
polyneuropathy are essentially "one and the same" 
disability.  Similarly apparent is that the preponderance of 
that evidence is against the veteran's current claims.  

The Board concedes that, following certain VA examinations, 
the veteran's Charcot-Marie-Tooth disease/left leg 
polyneuropathy was described as having been "aggravated" by 
service.  However, this opinion is unsupported by the 
evidence of record.  

Even assuming, for the sake of argument, that the 
disabilitie(s) in question preexisted the veteran's active 
service, there is no objective evidence that, during such 
service, they underwent any increase in severity beyond 
natural progress.  Other examiners, following a review of the 
veteran's entire record, and, in at least one case, a review 
of pertinent medical literature, have determined that the 
disabilitie(s) in question were not, in fact, in any way 
related to the veteran's active service, or to his service-
connected tibial fracture.  

Those same examiners have been of the opinion that the 
veteran's Charcot-Marie-Tooth disease, an admittedly 
congenital condition, was not aggravated by the veteran's 
active service or by his service-connected tibial fracture.  
See VAOPGCPREC 82-90 (July 1990).  

Under such circumstances, the Board is unable to reasonably 
associate the veteran's Charcot-Marie-Tooth disease or 
progressive polyneuropathy of the left leg, first diagnosed 
many years after service, with any incident or incidents of 
his period of active service.  Nor has it been demonstrated 
that either of these disabilities are in any way proximately 
due to, the result of, or aggravated by the veteran's service 
or by his service-connected left tibial fracture.  

Accordingly, the Board finds that service connection for 
Charcot-Marie-Tooth disease and progressive polyneuropathy of 
the left leg must be denied.  


Service Connection for a Back Disorder

The service medical records are negative for history, 
complaints or abnormal findings indicative of the presence of 
a chronic back disorder.  At the time of the veteran's 
service separation examination in September 1952, the 
veteran's spine was within normal limits, and no pertinent 
diagnosis was noted.  The earliest clinical indication of the 
presence of a chronic back disorder of any kind was revealed 
by a VA orthopedic examination in 1971, almost twenty years 
following the veteran's discharge from service when there 
were noted certain degenerative changes of the veteran's 
lumbosacral spine.  

The Board acknowledges that, in April 1993, the veteran was 
described as suffering from Charcot-Marie-Tooth disease which 
had "aggravated" his low back pain.  However, the veteran 
was not then (and, per the aforementioned discussion, is not 
now) in receipt of service connection for that disease 
entity.  

While in February 1997, it was noted that the veteran's low 
back problems "might" be the result of his service-
connected left tibia fracture, on VA orthopedic examination 
the following October, it was concluded that the veteran's 
back condition (i.e., degenerative disc/joint disease and 
spinal stenosis) was not caused by his service-connected left 
tibial fracture.  

Aggravation of the veteran's arthritic lower back by his 
tibial fracture, while a possibility, was not the examiner's 
first impression.  A subsequent VA orthopedic examination one 
year later reached a similar conclusion, finding that the 
veteran's "back troubles" were not the proximate result of, 
and had not been aggravated by, his service-connected tibial 
fracture.  

The Board has taken into consideration the veteran's 
arguments regarding the etiology of his current back 
disability.  Nonetheless, based on a full review of the 
pertinent evidence of record, the Board is unable to 
reasonably associate that disability with any incident or 
incidents of the veteran's period of active military service, 
or with his service-connected residuals of left tibial 
fracture.  Accordingly, service connection for a back 
disorder is not warranted.  


Service Connection for a Right Leg Disorder

A careful review of the service medical records in this case 
fails to show the existence of a chronic right leg 
disability.  While in 1950, during the veteran's period of 
active military service, there were noted complaints of right 
knee pain, those complaints were unaccompanied by clinical 
findings of actual knee disability.  Moreover, the remainder 
of the veteran's service medical records, including his 
separation examination, are entirely negative for evidence of 
any right lower extremity (including knee) disability.  

Chronic right lower extremity pathology (in the form of 
degenerative changes in the right foot) was first noted in 
1971, almost 20 years following the veteran's discharge from 
service.  

The Board observes that, on VA orthopedic examination in 
October 1997, the examiner was of the opinion that the 
veteran's right leg conditions were unrelated to his service-
connected left leg problems, and that his left leg disability 
had not aggravated his right leg.  

A VA examiner in October 1998 reached a similar conclusion, 
finding that the veteran's right leg condition was not the 
proximate result of, or aggravated by, his service-connected 
left tibial fracture.  

The veteran argues that his current right leg disability is 
causally related to, or, at a minimum, aggravated by, his 
service-connected left tibial fracture.  However, as is clear 
from the above, this argument is of no particular merit.  
Rather, the weight of the evidence is to the effect that the 
veteran's right leg difficulties are the result of Charcot-
Marie-Tooth disease, an entity for which service connection 
is not in effect.  

Accordingly, the Board finds that service connection for a 
right leg disorder is not warranted.  

In reaching these determinations, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (2000) and its implementing regulations, 
as those provisions impact upon the adjudication of the 
veteran's current claims.  

However, following a thorough review of the record, the Board 
is satisfied that the VA has met its "duty to assist" the 
veteran in the development of all facts pertinent to his 
claims.  This is to say that the VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims, including the scheduling of 
numerous VA examinations, and the obtaining of an expert 
medical opinion.  He has also been afforded sufficient 
opportunity to submit evidence to support his claims.  

Under such circumstances involving each of these issues, no 
further assistance to the veteran is required in order to 
comply with the duty to assist him mandated by the 
aforementioned legislation.  



ORDER

Service connection for a back disorder is denied.  

Service connection for a right leg disorder is denied.  

Service connection for progressive polyneuropathy of the left 
leg is denied.  

Service connection for Charcot-Marie-Tooth disease is denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

